Citation Nr: 0113438	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
postoperative recurrent pterygium of the right eye and a 
postoperative recurrent pterygium of the left eye with 
corneal scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied compensable 
evaluations for postoperative residuals of recurrent 
pterygium of the right eye and for postoperative residuals of 
recurrent pterygium with corneal scar of the left eye.  

Although the RO evaluated the right and left pterygium 
disabilities separately, they will be considered as one 
disability for rating purposes since the evaluation is based 
on the combined effect of the demonstrated visual deficits in 
both eyes.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A postoperative recurrent pterygium of the right eye 
results in corrected distant visual acuity of 20/40 in that 
eye.  

3.  A postoperative recurrent pterygium of the left eye with 
corneal scar results in corrected distant visual acuity that 
is no worse than 20/40 in that eye; any further visual 
deficit is shown to be due to nonservice-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
bilateral pterygium disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 
4.75, 4.83a, 4.84a, diagnostic codes 6034, 6079 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Factual Background

The service medical records show that a right pterygium that 
was not considered disqualifying was noted when the veteran 
was examined for service entrance.  His uncorrected distant 
visual acuity at that time was 20/20, bilaterally.  In August 
1942, the right eye pterygium was surgically excised.  In 
February 1944, the veteran sustained lacerations of the 
conjunctiva and cornea of the left eye with foreign bodies.  
In August 1944, the veteran was found to have pterygia of 
both eyes, which was apparently worse on the left, and he 
underwent a left eye pterygium transplant.  Following the 
transplant, his vision was 20/20, bilaterally.  When examined 
for separation in June 1945, his uncorrected distant visual 
acuity was 20/20, bilaterally.  Two eye operations during 
service were noted.  

A rating decision dated in July 1945 granted service 
connection for residuals of a left eye injury but denied 
service connection for a right eye pterygium.  The left eye 
disorder was rated noncompensably disabling, and that rating 
was continued over the years.  In a rating decision dated in 
May 1961, a corneal scar, a residual of surgery for a left 
eye pterygium, was included in the service-connected left eye 
disability, but a noncompensable rating was continued. 

In a decision dated in January 1996, the Board reopened the 
previously denied claim for service connection for a right 
eye pterygium and granted service connection for the disorder 
on the basis that the right eye pterygium had increased in 
severity beyond the natural progress of the disease during 
service.  

A rating decision dated later in January, which implemented 
the Board's decision, assigned a noncompensable evaluation 
for postoperative recurrent pterygium of the right eye under 
Diagnostic Code 6034, effective from January 1993, the date 
of receipt of the reopened claim for service connection.  
Following additional development, including a VA examination, 
the noncompensable rating was continued in a rating decision 
dated in January 1997.  In a decision dated in July 1997, the 
Board denied entitlement to a compensable rating for a 
bilateral pterygium disorder under Diagnostic Code 6034 and 
6079 of the rating schedule.  

The veteran reopened his claim for compensable evaluations 
for his service-connected eye disorders in October 1999.  

When the veteran underwent a VA eye examination in February 
1996, mild bilateral pterygium was noted.  Scars were noted 
on both eyes near the limbal border, nasal side.  However, 
the scar was not encroaching to the corneal center or 
endangering visual acuity.  The corneas were clear.  
Beginning incipient cataracts were noted in the anterior 
segments of both eyes.  His corrected distant visual acuity 
was 20/25, bilaterally.  A funduscopic examination showed 
clear media, bilaterally.  On a VA examination in July 1996, 
the diagnoses included bilateral cataracts.  

A private eye examination in February 1997 reflected a 
complaint of occasional sharp pain in both eyes of several 
months' duration.  However, the veteran's distant visual 
acuity with glasses was essentially unchanged from a year 
earlier.  His visual acuity was 20/25 on the left and 20/30 
in the right.  Although bilateral cataracts were noted, they 
were said to be early cataracts that were not affecting the 
veteran's visual function.  Other diagnoses included 
bilateral pterygium, bilateral keratitis sicca, and corneal 
ulcer in the right eye.  

On a VA eye examination in May 1997, however, macular drusen 
were noted bilaterally on funduscopic examination of the 
eyes.  Drusen are hyaline excrescences in Bruch's membrane 
(lamina basalis choroideae) that usually result from aging 
but sometimes occur with pathologic conditions.  Dorland's 
Illustrated Medical Dictionary 508 (28th ed. 1994).  Bruch's 
membrane is the transparent inner layer of the choroid, which 
is in contact with the pigmented layer of the retina.  Id. at 
363.  However, the examiner noted no subretinal fluid (SRF), 
blood or exudate.  It was reported that the veteran was 
status post an excision of a pterygium in the right eye 
performed in November 1996 without recurrence.  A pterygium 
was also noted on the left.  Examination of the conjunctiva 
showed a trace injury on the right; the anterior chambers 
were deep and quiet.  The veteran's corrected distant visual 
acuity was 20/30 on the right and 20/25 on the left.  
Although he complained that his eyes hurt and that he saw 
black when the lights were on, the examiner stated that there 
was no obvious pathology to account for his subjective visual 
disturbance.  

When the veteran was evaluated in the ophthalmology clinic in 
April 1998, he complained of intermittent numbness of the 
left face, and said that he saw spells of black, even with 
the lights on that lasted for varying periods of time when he 
got up at night.  His corrected distant visual acuity was 
20/50, bilaterally.  Tonometry applanation was 16/16, 
bilaterally.  There was arcus senilis bilaterally, with 
"really minimal" cataracts.  A "tiny pterygium" was noted 
on the left.  Funduscopic examination showed macular drusen, 
greater on the right than on the left.  The discs showed good 
color.  There was possible macular edema, which was felt to 
be greater on the right than on the left.  The impressions 
were macular degeneration and transient ischemic attacks with 
facial numbness and loss of visual acuity.  

On a VA ophthalmology examination in August 1998, the veteran 
complained that his left eye itched and stated that both eyes 
hurt behind the eyes, which were very itchy.  He was seeing 
large black spots.  On examination, his distant visual acuity 
without glasses was 20/100, bilaterally; with glasses, his 
distant visual acuity was 20/40 on the right and 20/50 on the 
left.  His intraocular pressures were 12 on the right and 13 
on the left.  His extraocular muscles and pupils were normal.  
Biomicroscopy revealed pterygium at 9 o'clock and 3 o'clock 
on each eye.  

The veteran showed a very low breakup time of his tears, and 
dermatochalasis was noted on each upper eyelid.  There was no 
cell.  There was no flare in the anterior chamber, but mild 
formation of cataracts was noted.  Binocular indirect 
ophthalmoscopy revealed mild peripheral retinal degeneration.  
Beginning age-related macular degeneration was also noted due 
to the drusen bodies and the hard exudate scattered 
throughout the posterior pole.  

The examiner's assessments were bilateral pterygium that had 
been surgically removed previously and were now growing back; 
chronic dry eye; age-related macular degeneration; peripheral 
corneal degeneration secondary to lipid ringing in the 
cornea, probably due to increased cholesterolemia; peripheral 
retinal degeneration; and papilloma on the superior lid of 
the left eye.  

In December 1999, when the veteran again underwent a VA 
ophthalmology examination, his chief complaint was that his 
distant vision was quite blurry at times.  He reported that 
he had floaters in both eyes and noticed them more at night.  
His eyes, he said, felt sandy and scratchy.  He also said 
that he had a sensation in his right eye that felt like it 
was moving inside and hurt.  He also had a history of ulcers 
on his lids, and he reported that his eyes were itching all 
the time.  On examination, his uncorrected distant visual 
acuity was 20/80 on the right and 20/70 on the left.  His 
extraocular muscles were normal, and his pupils were equal, 
round, and reactive to light and accommodation.  

The veteran's corrected distant visual acuity was 20/40 on 
the right and 20/70 on the left.  Biomicroscopy showed normal 
lids and lashes but revealed a pterygium growing on the left 
eye at 9 o'clock onto the corneal tissue.  The cornea in the 
right eye showed peripheral degeneration.  The center in each 
cornea was clear.  The anterior chambers were clear.  The 
lens in each eye showed 2+ nuclear sclerotic change.  The 
vitreous showed mild floaters; however, with the binocular 
indirect ophthalmoscope, the nerve heads were normal and 
symmetrical, showing 0.3/0.3 cupping.  The peripheral retina 
showed some mild degenerative changes.  Some age-related 
macular degeneration was also noted.  However, this was dry; 
there were no hemorrhages or lesions noted throughout the 
retina.  Chronic dry eye syndrome, cataracts, old pterygium, 
peripheral corneal degeneration, peripheral retinal 
degeneration, and age-related macular degeneration were 
assessed.  

The examiner remarked that the veteran had reasonably good 
vision to function properly.  The examiner stated, however, 
that the vision in the veteran's left eye was a little 
decreased due to the cataract and macular degeneration.  
However, his right eye was 20/40, and the veteran could 
function very well.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Under the rating schedule, a pterygium is evaluated on the 
basis of any resulting loss of vision.  38 C.F.R. § 4.84a, 
Diagnostic Code 6034.  Visual acuity is rated based on the 
best distant vision obtainable after best correction by 
glasses.  38 C.F.R. § 4.75.  The threshold deficit for a 
compensable rating for an eye disability requires decreased 
visual acuity of at least 20/50 in one eye and 20/40 in the 
other eye.  When vision is 20/40 or better in both eyes, a 
noncompensable evaluation is assigned.  38 C.F.R. §§ 4.83a, 
4.84a, Diagnostic Code 6079, and Table V.  

It is contended that symptoms associated with the service-
connected eye disabilities more nearly approximate the 
criteria required for the next higher evaluation.  38 C.F.R. 
§ 4.7.  Under 38 C.F.R. § 4.84a, Table V, corrected distant 
visual acuity of 20/40 in one eye and 20/70 in the other eye 
yields a 10 percent evaluation under Diagnostic Code 6079 of 
the rating schedule.  However, the service-connected 
evaluation must be based on service-connected symptoms; the 
use of manifestations not resulting from service-connected 
disease or injury is precluded in establishing the service-
connected evaluation.  38 C.F.R. § 4.14 (2000).  The 
ophthalmologic examiner in December 1999 attributed the 
somewhat decreased vision in the veteran's left eye to 
cataract formation and macular degeneration, for neither of 
which is service connection in effect.  

The record does not show any compensable deficit in the 
veteran's left eye until macular degeneration was found on 
successive examinations.  When examined by VA in February 
1996, his corrected distant visual acuity was 20/25, 
bilaterally, and this remained unchanged when examined 
privately a year later.  The veteran's corrected distant 
visual acuity was 20/30 on the right and 20/25 on the left 
when he was evaluated in the VA ophthalmology clinic in May 
1997.  It was then that bilateral macular drusen were noted.  
By the time of his evaluation in the ophthalmology clinic in 
April 1998, his corrected distant visual acuity had 
diminished to 20/50, bilaterally, but macular degeneration 
was now diagnosed, and macular edema was suspected.  A 
diagnosis of macular degeneration was confirmed on VA 
ophthalmology examinations in August 1998 and December 1999.  
Furthermore, incipient cataracts had been found on a VA eye 
examination in February 1996, and this diagnosis, too, was 
confirmed on subsequent VA examinations.  It was to cataract 
formation and age-related macular degeneration that the 
examiner in December 1999 attributed the veteran's decreased 
vision in his left eye.  

The Board therefore finds that the veteran does not have 
corrected distant visual acuity of more than 20/40 on the 
left that can reasonably be attributed to his service-
connected eye disability.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for a compensable 
evaluation for service-connected bilateral pterygium 
disability must be denied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107(b)).  

Although the representative maintains that the veteran 
described symptoms other than diminished visual acuity for 
which the examiner in December 1999 did not describe the 
cause, it is sufficient that he did not attribute these 
symptoms to service, or to service-connected disability.  As 
they were not shown to be part of the service-connected 
disability, it is irrelevant that no explanation was offered 
as to the functional impairment resulting from such symptoms.  
A description of functional impairment is necessary only when 
the symptoms giving rise thereto are manifestations of the 
service-connected disability.  See 38 C.F.R. § 4.10 (2000).  

Finally, it is contended that the RO erred in failing to 
consider the provisions of 38 C.F.R. § 3.324 (2000) because, 
it is contended, the service-connected bilateral eye 
condition clearly interferes with normal employability.  The 
Board observes, however, that the rating decision dated in 
January 1996 granted a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 for multiple noncompensable 
disabilities, effective from January 1993.  That evaluation 
remains in effect.  

Veterans Claims Assistance Act of 2000

In deciding this appeal, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the statement of the case issued in April 2000 of 
the provisions of law relied on, the facts developed, and of 
the reasoning used in reaching a decision in this case.  

Although the veteran submitted the statement of a VA 
physician dated in October 1999 noting diagnoses of recurrent 
pterygium in the left eye, bilateral nuclear sclerotic 
cataracts, and macular degeneration bilaterally, this 
evidence is wholly consistent with the results obtained on VA 
ophthalmology examination in December 1999; and does not 
serve to substantiate his entitlement to a compensable 
evaluation.  It is undisputed that the veteran has some 
significant eye pathology that affects his distant visual 
acuity; the issue is whether his service-connected pathology 
has caused the decrease in his corrected distant visual 
acuity on the left that was noted by the examiner in December 
1999.  

The examiner, as noted above, attributed the decrease in 
visual acuity to cataract formation and macular degeneration, 
but service connection is in effect for neither disorder.  
The previous evidence of record appears to be consistent with 
this determination, and neither the veteran or his 
representative is capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran has 
not identified a source of current medical evidence that 
could refute the findings made, or the opinion rendered, when 
the VA ophthalmology examination of December 1999 was 
performed.  

Under 38 C.F.R. § 4.83a, the percentage evaluation is found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  Under 
38 C.F.R. § 4.75, the Snellen's test type or its equivalent 
must be used in evaluating visual acuity for rating purposes.  
Snellen's chart is a chart imprinted with block letters 
(Snellen's test type) in gradually decreasing sizes 
identified according to distances at which they are 
ordinarily visible.  Dorland's Illustrated Medical Dictionary 
307 (28th ed. 1994).  

It is thus apparent that the evaluation of the service-
connected bilateral eye disorder in this case is essentially 
determined by the mechanical application of the Snellen index 
derived for one eye with the Snellen index derived for the 
other eye.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designation assigned after audiometric evaluations 
are rendered.)  

In short, the veteran's application is complete; he has been 
informed of the evidence necessary to substantiate his claim; 
all relevant records have been obtained; and he has been 
afforded VA examinations that provided sufficient detail to 
evaluate his claim.  Accordingly VA has complied with the 
requirements of the VCAA.

In the absence of competent medical opinion favoring the 
claim, in view of the mechanical nature of the evaluation 
derived, and the RO's compliance with the requirements of the 
act, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development of the claim and further expending 
of VA's resources are therefore not warranted.  


ORDER

An increased (compensable) evaluation for a bilateral 
pterygium disorder is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

